Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment seeking dismissal of plaintiff’s complaint. The question of whether defendant was a resident of his parents’ household within the meaning of the homeowner’s insurance policy issued by plaintiff presents an issue of *927fact (see, Hollander v Nationwide Mut. Ins. Co., 60 AD2d 380, 383, lv denied 44 NY2d 646; Matter of Highsmith [MVAIC], 31 AD2d 424; Helou v Nationwide Mut. Ins. Co., 25 AD2d 179, lv denied 17 NY2d 424). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Summary Judgment.) Present— Callahan, J. P., Green, Pine, Boehm and Davis, JJ.